Opinion issued December 6, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00658-CV
____________

ANGIE ABBOTT, Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee



On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2006-04169J



MEMORANDUM  OPINION
	It has come to the attention of this Court that the trial court, while it possessed
plenary jurisdiction, has granted appellant, Angie Abbott, a new trial.  We notified
appellant of this fact and advised her that the appeal would be subject to dismissal as
moot unless within a time certain she filed a motion to retain the appeal.  That time
certain has passed and appellant has not filed such a motion.
	The appeal is dismissed as moot.  All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.